Citation Nr: 1452081	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to a clothing allowance for knee braces for 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This case comes before the Board of Veterans' Appeals (Board) from a September 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee.  In that decision, the VAMC denied entitlement to a clothing allowance for back and knee braces for 2013.  In the February 2014 statement of the case, the VAMC reversed its determination as to the back brace and found that a clothing allowance was warranted, but continued the denial with regard to the knee braces.

In August 2014, the Veteran testified during a hearing at the Little Rock, Arkansas, Regional Office before the undersigned; a transcript of that hearing is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under 38 C.F.R. § 3.810 (2014), a veteran who has a service-connected disability is entitled to an annual clothing allowance as specified in 38 U.S.C.A. § 1162 (West 2014).  The relevant eligibility criterion in this case is that the Chief Medical Director or designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, thereby causing irreparable damage Veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  The Veteran's Health Administration Handbook, 1173.15 (Transmittal Date May 17, 2007), specifies that a determination must be made by a Prosthetic Representative or designated physician as to whether a brace would cause irreparable damage to clothing.  In this case, a Board certified Orthotist determined that the Veteran's knee braces would not cause irreparable damage because they tend not to wear out clothing.  The Veteran testified during the Board hearing, however, that she changed from a soft to a hard brace during 2013.  A remand is therefore warranted to determine if the new knee braces would tend to wear or tear the Veteran's clothing, thereby causing irreparable damage to her outer garments.

Accordingly, the case is REMANDED for the following action:

1.  Request a new opinion from a Prosthetic Representative or designated physician indicating whether the Veteran's new knee braces (changed in 2013 from soft to hard) tend to wear or tear the Veteran's clothing, thereby causing irreparable damage to her outer garments.  A complete rationale should accompany any opinion provided.

2.  After the above development has been completed, readjudicate the claim for entitlement to a clothing allowance for knee braces for 2013.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



